92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James S. POTTER, Plaintiff-Appellant,v.Walter SMITTLE, III, State Fire Marshall;  L. Darl Cross,Deputy State Fire Marshall;  James Liller, Warden,Pruntytown Correctional Center;  Mike Gilmore, CorrectionalPrograms Manger;  John Markley, Case Manager, Defendants-Appellees.
No. 96-6689.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 6, 1996.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-95-139)
James S. Potter, Appellant Pro Se.  Chad Marlo Cardinal, Assistant Attorney General, George Freeman, OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Potter v. Smittle, No. CA-95-139 (N.D.W.Va. Mar. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.